Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 1 of 13 PageID #: 37




              Exhibit A
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 2 of 13 PageID #: 38
                                                                 I 1111111111111111 11111 1111111111 1111111111 111111111111111 111111111111111111
                                                                                              US009694240B2


c12)   United States Patent                                               (IO)   Patent No.:                  US 9,694,240 B2
       Baudhuin                                                           (45)   Date of Patent:                             Jul. 4, 2017

(54)   PROGRAMMED EXERCISE BICYCLE WITH                                                       A63B 24/0075; A63B 2220/34; A63B
       COMPUTER AIDED GUIDANCE                                                               2220/52; A63B 21/015; A63B 21/225;
                                                                                                  A63B 22/0605; A63B 22/06; A63B
(71)   Applicant: Mad Dogg Athletics, Inc., Venice, CA                                           2024/0093; A63B 2024/0068; A63B
                  (US)                                                                                           2225/15; A63B 2225/20
                                                                              USPC .......................... 482/1-9, 900-902; 434/247
(72)   Inventor:    John Baudhuin, Venice, CA (US)                            See application file for complete search history.

(73)   Assignee: Mad Dogg Athletics, Inc., Venice, CA                 (56)                      References Cited
                 (US)
                                                                                          U.S. PATENT DOCUMENTS
( *)   Notice:      Subject to any disclaimer, the term ofthis                561,198 A          6/1896 Robinson
                    patent is extended or adjusted under 35                   588,166 A          8/1897 McCoy
                    U.S.C. 154(b) by O days.                                                        (Continued)
(21)   Appl. No.: 14/591,849                                                        FOREIGN PATENT DOCUMENTS
(22)   Filed:       Jan. 7, 2015                                     DE                299 11 700 Ul          9/1999
                                                                     EP                 0 214 748             3/1987
(65)                  Prior Publication Data                         EP                 1 297 865 Al          4/2003
                                                                     TW                   1220387             8/2004
       US 2015/0182796 Al          Jul. 2, 2015                      TW                   1290058            11/2007
                                                                                                    (Continued)
                Related U.S. Application Data
(63)   Continuation of application No. 13/960,795, filed on                                OTHER PUBLICATIONS
       Aug. 6, 2013, now Pat. No. 8,944,968, which is a              EPO, Extended European Search Report, Application No. EP 13 19
                        (Continued)                                  3539, Mar. 31, 2014, 7 pages.
                                                                                                    (Continued)
(51)   Int. Cl.
       A63B 24100              (2006.01)                             Primary Examiner - Glenn Richman
       A63B 71106              (2006.01)                             (74) Attorney, Agent, or Firm - Maceiko IP
                         (Continued)
(52)   U.S. Cl.                                                       (57)                         ABSTRACT
       CPC .......... A63B 2410062 (2013.01); A63B 22106             The invention pertains to a stationary exercise bike along
                 (2013.01); A63B 2210605 (2013.01); A63B             with a display that provides instruction to lead a rider
                 24100 (2013.01); A63B 2410075 (2013.01);            through an exercise program. The invention allows a rider to
                    A63B 2410087 (2013.01); A63B 7110622             obtain benefits of a group, instructor-led class though the
                 (2013.01); G06F 1913481 (2013.01); A63B             rider's schedule does not permit the rider to participate in the
                  21/015 (2013.01); A63B 21/225 (2013.01);           class. The invention also describes a method of exercising
                         (Continued)                                 with the foregoing bike and display.
(58)   Field of Classification Search
       CPC . A63B 24/00; A63B 24/0062; A63B 24/0087;                                      17 Claims, 4 Drawing Sheets

                                                     104

                                                                                                                     100
                                                                                     106




                                                                                                                              Heart
                                                                                                                              Rate
                                                                                                                             Display




                                                                   ~1~11~1~
                                                                 10~                      108~8c              108~8~081

                                                                   ~             n~;~ty    ~         Iden~::aon   ~~
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 3 of 13 PageID #: 39


                                                          US 9,694,240 B2
                                                               Page 2


                 Related U.S. Application Data                              5,362,069   A     11/1994   Hall-Tipping
                                                                            5,383,826   A      1/1995   Michael
        continuation of application No. 13/136,998, filed on                5,407,402   A      4/1995   Brown et al.
        Aug. 16, 2011, now Pat. No. 8,506,457, which is a                   5,423,728   A      6/1995   Goldberg
                                                                            5,489,249   A      2/1996   Brewer et al.
        continuation of application No. 11/050,460, filed on
                                                                            5,512,025   A      4/1996   Dalebout et al.
        Feb. 2, 2005, now Pat. No. 8,021,277.                               5,527,239   A      6/1996   Abbondanza
                                                                            5,584,700   A     12/1996   Feldman et al.
(51)    Int. Cl.                                                            5,643,146   A      7/1997   Stark et al.
        G06F 19100                  (2011.01)                               5,645,513   A      7/1997   Haydocy et al.
                                                                            5,667,459   A      9/1997   Su
        A63B 21/015                 (2006.01)                               5,702,323   A     12/1997   Poulton
        A63B 21/22                  (2006.01)                               5,782,639   A      7/1998   Beal
        A63B 22/06                  (2006.01)                               5,785,631   A      7/1998   Heidecke
(52)    U.S. Cl.                                                            5,810,696   A      9/1998   Webb
                                                                            5,830,107   A     11/1998   Brigliadoro
                            A63B 2022/0658 (2013.01); A63B
        CPC .................                                               5,836,770   A     11/1998   Powers
                       2024/0068 (2013.01); A63B 2024/0093                  5,888,172   A      3/1999   Andrus et al.
                 (2013.01); A63B 2071/0625 (2013.01); A63B                  5,890,995   A      4/1999   Bobick et al.
                 2220/34 (2013.01); A63B 2220/52 (2013.01);                 5,916,063   A      6/1999   Alessandri
                                                                            5,947,868   A      9/1999   Dugan
                     A63B 2225/15 (2013.01); A63B 2225/20                   6,004,243   A     12/1999   Ewert
                  (2013.01); A63B 2230/045 (2013.01); A63B                  6,027,428   A      2/2000   Thomas et al.
                 2230/06 (2013.01); A63B 2230/75 (2013.01);                 6,059,692   A      5/2000   Hickman
                                     YJ0S 482/901 (2013.01)                 6,152,856   A     11/2000   Studor et al.
                                                                            6,193,631   Bl     2/2001   Hickman
                                                                            6,287,239   Bl     9/2001   Hernandez
(56)                      References Cited
                                                                            6,447,424   Bl     9/2002   Ashby et al.
                                                                            6,450,922   Bl     9/2002   Henderson et al.
                   U.S. PATENT DOCUMENTS                                    6,458,060   Bl    10/2002   Watterson et al.
                                                                            6,522,255   Bl     2/2003   Hsieh
         633,534   A       9/1899   Read                                    6,547,702   Bl     4/2003   Heidecke
         635,082   A      10/1899   Stiles                                  6,626,799   B2     9/2003   Watterson et al.
         671,785   A       4/1901   Young et al.                            6,672,991   B2     1/2004   O'Malley
       1,336,774   A       4/1920   Cooper                                  6,701,271   B2     3/2004   Willner et al.
       1,507,554   A       9/1924   Cooper                                  6,749,537   Bl     6/2004   Hickman
       1,636,327   A       7/1927   Roe                                     6,793,608   B2     9/2004   Goldberg
       3,062,204   A      11/1962   Stefano                                 6,808,472   Bl    10/2004   Hickman
       3,511,097   A       5/1970   Corwin                                  6,881,176   B2     4/2005   Oishi et al.
       3,903,613   A       9/1975   Bisberg                                 6,921,351   Bl     7/2005   Hickman et al.
       D251,747    S       5/1979   Valentine et al.                        6,932,745   Bl     8/2005   Ellis
       4,188,030   A       2/1980   Hooper                                  7,022,048   Bl     4/2006   Fernandez et al.
       4,298,893   A      11/1981   Holmes                                  7,044,891   Bl     5/2006   Rivera
       4,408,613   A      10/1983   Relyea                                  7,097,588   B2     8/2006   Watterson et al.
       4,512,566   A       4/1985   Bicocchi                                7,166,064   B2     1/2007   Watterson et al.
       4,512,567   A       4/1985   Phillips                                7,179,202   B2     2/2007   Marin et al.
       D280,117    S       8/1985   Collins                                 7,357,756   B2     4/2008   Demas
       D280,118    S       8/1985   Collins                                 7,435,202   B2    10/2008   Daly et al.
       4,556,216   A      12/1985   Pitkanen                                7,455,622   B2    11/2008   Watterson et al.
       4,577,860   A       3/1986   Matias                                  7,481,744   B2     1/2009   Reyes et al.
       D284,596    S       7/1986   McNeil                                  7,510,509   B2     3/2009   Hickman
       4,632,386   A      12/1986   Beech                                   7,549,947   B2     6/2009   Hickman et al.
       D289,782    S       5/1987   Szymski et al.                          7,575,536   Bl     8/2009   Hickman
       4,674,741   A       6/1987   Pasierb, Jr. et al.                     7,601,099   B2    10/2009   Kang
       D291,462    S       8/1987   Aalto                                   7,625,315   B2    12/2009   Hickman
       D292,304    S      10/1987   Ostrom                                  7,637,847   Bl    12/2009   Hickman
       4,709,917   A      12/1987   Yang                                    7,648,443   B2     1/2010   Schenk
       4,711,447   A      12/1987   Mansfield                               7,670,263   B2     3/2010   Ellis et al.
       4,714,244   A      12/1987   Kolornayets et al.                      7,693,584   B2     4/2010   Pryor et al.
       4,720,789   A       1/1988   Hector et al.                           7,713,171   Bl     5/2010   Hickman
       4,768,777   A       9/1988   Yang                                    7,789,800   Bl     9/2010   Watterson et al.
       4,771,344   A       9/1988   F allacaro et al.                       7,837,595   B2    11/2010   Rice
       4,772,069   A       9/1988   Szymski                                 7,931,562   B2     4/2011   Ellis et al.
       4,824,102   A       4/1989   Lo                                      8,007,412   B2     8/2011   Lofgren et al.
       4,867,442   A       9/1989   Matthews                                8,021,277   B2     9/2011   Baudhuin
       4,880,225   A      11/1989   Lucas et al.                            8,506,457   B2     8/2013   Baudhuin
       4,902,001   A       2/1990   Balbo                               2002/0173407    Al    11/2002   Bowman
       4,915,374   A       4/1990   Watkins                             2003/0171190    Al*    9/2003   Rice ........................ A63F 13/06
       4,919,418   A       4/1990   Miller
                                                                                                                                          482/57
       4,936,570   A       6/1990   Szymski et al.                      2004/0014566 Al       1/2004    Kao
       5,000,469   A       3/1991   Smith                               2004/0127335 Al*      7/2004    Watterson .                  A63B 21/005
       5,001,632   A       3/1991   Hall-Tipping
                                                                                                                                           482/8
       5,067,710   A      11/1991   Watterson et al.
       5,145,477   A       9/1992   Han                                 2005/0075213    Al    4/2005    Arick
       5,149,084   A       9/1992   Dalebout et al.                     2006/0046905    Al    3/2006    Doody, Jr. et al.
       5,207,621   A       5/1993   Koch et al.                         2006/0116248    Al    6/2006    Lofgren et al.
       5,232,422   A       8/1993   Bishop, Jr.                         2006/0205564    Al    9/2006    Peterson
       5,308,296   A       5/1994   Eckstein                            2007/0118406    Al    5/2007    Killin et al.
       5,335,188   A       8/1994   Brisson                             2007/0170688    Al    7/2007    Watson
       5,336,147   A       8/1994   Sweeney, III                        2007/0197345    Al    8/2007    Wallace et al.
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 4 of 13 PageID #: 40


                                                    US 9,694,240 B2
                                                            Page 3


(56)                  References Cited                           Lee W. Young, Written Opinion of the International Searching
                                                                 Authority for PCT/US2009/01327, Apr. 27, 2009.
                 U.S. PATENT DOCUMENTS                           PCT, International Preliminary Report on Patentability, Aug. 7,
 2007/0219059    Al   9/2007 Schwartz et al.                     2007, International Application No. PCT/US2006/003702, 4 pages.
 2007/0281828    Al  12/2007 Rice                                PCT, International Preliminary Report on Patentability, Mar. 18,
 2008/0076637    Al   3/2008 Gilley et al.                       2010, International Application No. PCT/US2009/01327, 6 pages.
 2008/0141135    Al* 6/2008 Mason                 GllB 27/034    PCT, International Preliminary Report on Patentability (Corrected),
                                                      715/719
                                                                 Mar. 18, 2010, International Application No. PCT/US2009/01327,
 2008/0161733    Al    7/2008   Einay et al.
 2008/0194385    Al    8/2008   Heung                            6 p.
 2009/0227429    Al    9/2009   Baudhuin                         PCT, International Search Report dated Jul. 14, 1995, International
 2009/0233769    Al    9/2009   Pryor                            Application No. PCT/US95/03878.
 2009/0291805    Al   11/2009   Blum
 2009/0312153    Al   12/2009   Ideno                            PCT, International Search Report, May 12, 2006, International
 2010/007 5808   Al    3/2010   Luberski et al.                  Application No. PCT/US2006/003702, 1 page.
 2010/0255955    Al   10/2010   Hickman                          PCT, Written Opinion of the International Searching Authority, May
 2014/0038778    Al    2/2014   Baudhuin
                                                                 12, 2006, International Application No. PCT/US2006/003702, 3
                                                                 pages.
           FOREIGN PATENT DOCUMENTS
                                                                 Sheldon Brown's Bicycle Glossary; www.sheldonbrown.com/glos-
WO       WO 96/36399      Al     11/1996                         sary.html.
WO       WO 98/15112      A3      4/1998                         Spinning Phase I Learning With Johnny G, VHS Video Tape, 1996,
WO       WO 99/00782      Al      1/1999                         PPI Entertainment Group, a division of Peter Pan Industries, Inc., 88
WO       WO O1/70340      A2      9/2001
WO     WO 2009/111002     A2      9/2009                         Francis St., Newark, NJ 07105.
                                                                 Spinning Phase II Riding With Johnny G, VHS Video Tape, 1996,
                                                                 PPI Entertainment Group, a division of Peter Pan Industries, Inc., 88
                  OTHER PUBLICATIONS
                                                                 Francis St., Newark, NJ 07105.
EPO, Supplementary European Search Report, Jan. 13, 2011
[mailed Jan. 21, 2011], 7 pages.                                 * cited by examiner
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 5 of 13 PageID #: 41


U.S. Patent              Jul. 4, 2017      Sheet 1 of 4    US 9,694,240 B2




                                                                     104




                                                            106---.1
                                                      14         5
                    12




                                                               102




                                                                 20




     1-----....._




                                        FIG. 1
      Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 6 of 13 PageID #: 42




                                                                                                    e
                                                                                                    •
                                                                    100                             00
                          106                                                                       •
                                                                                                     ~
                                                                                                    ~
                                                                                                     ~
                                                                                                    ~
112                114               116             118                     130
                                                                                                    =~




  &fu ~~~
                                                                                    Heart
                                                                                    Rate            2'
                                                                                   Display          :-'
                                                                                                    ...
                                                                                                    '"
                                                                                                     N

                                      126              128                    132
                                                                                                    0
                                                                                                     ....
                                                                                                    -....J
             110                       (                (                      (
                                                                                                    rJJ

                                    Cadence                                  Other                   =-
                                                                                                    ('D

                                                   Resistance                                        .....
                                                                                                    ('D

                                     Range                                Instructions               N


                                                                                                    .......
                                                                                                    0




                                108mb
                                    108c                    108d            108              108(


                                                               8 8
10~

                                I
 ~
                   Difficulty        Ride         ~ider .          Other            Other
                    Level            Type     Ident1ficat10n                                        d
                                                                                                    r.,;_
                                                                                                    _."-0
                                                                                                    0--,
                                                                                                    "-0
                                                                                                     ~
                                                                                                    'N
                                                                                                     ~

                                      FIG. 2A                                                       =
                                                                                                    =N
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 7 of 13 PageID #: 43




                                                                               e
                                                                               •
                                                                               00
                     100~                      106                             •
                                                                                ~
                                                                               ~
                                                                                ~
                                                                               ~

                                                                               =
                                    m[I}--114
                                                                                ~


                     110--.....
                                                     /40~     Time
                          112--w
                                                                               2'
                    110   -                          /42~    Calories
                                                                               :-'
                                                                               ...
                                                                               '"
                                                                                N
                                                                               ....
                                                                               0
                                                                               -....J
                                                     IJO~ Heart Rate

  150                                                                          rJJ
                                                     128~ Resistance            =-
                                                                               ('D

                                                                                .....
                                                                               ('D


                                                                               ~



                                                                               .......
                                                                               0
                                                     /32~     Othe,




  !~
                          9 9 126        180

 156    \     158
                                                                               dr.,;_
        762
                                                                               _."-0
                                                                               0--,
                                                                               "-0
                                                                                ~
                                                                               'N
                                                                                ~
                                                                               =
                                FIG. 2B                                        =N
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 8 of 13 PageID #: 44


U.S. Patent          Jul. 4, 2017         Sheet 4 of 4   US 9,694,240 B2




                                              100

                                              )


                       106--------..i




                                                ~-101




                                              -


                                        FIG. 3
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 9 of 13 PageID #: 45


                                                     US 9,694,240 B2
                               1                                                                       2
   PROGRAMMED EXERCISE BICYCLE WITH                                     tors such as certified SPINNING® instructors receive sig-
       COMPUTER AIDED GUIDANCE                                          nificant and ongoing training in order to lead classes.
                                                                        Accordingly, the individual that simply pedals a stationary
           CROSS REFERENCE TO RELATED                                   exercise bike on a health club floor will generally not
                   APPLICATION                                     5    achieve the benefits of an instructor-led class. Furthermore,
                                                                        the lack of an instructor may increase the danger of injury if
   This application is a continuation of U.S. patent applica-           the individual is not riding the bike correctly. This may be
tion Ser. No. 13/960,795, filed Aug. 6, 2013, which is a                especially so where the bike is in a direct drive or fixed gear
continuation of U.S. patent application Ser. No. 13/136,998,            configuration.
filed Aug. 16, 2011, now U.S. Pat. No. 8,506,457, which is         10
                                                                           Accordingly, a need exists for a stationary exercise bike
a continuation of U.S. patent application Ser. No. 11/050,              for use by an individual who is not participating in an
460, filed Feb. 2, 2005, now U.S. Pat. No. 8,021,277. The               instructor-led class, wherein the bike itself allows different
foregoing applications are incorporated by reference as if              riding positions and conditions, and also provides instruc-
fully set forth herein.
                                                                   15   tion to the individual so that the individual may receive
               FIELD OF THE INVENTION                                   benefits typically received during an instructor-led class.
                                                                        There also exists a need for the stationary bike to take the
   The invention generally relates to exercise devices and              rider's ability, past exercise history and/or heart rate into
programs. More specifically, the invention relates to provid-           account.
ing instructions to an exercise participant to lead the par-       20      Previously, videos of an instructor providing instruction
ticipant through an exercise program. The invention also                for an indoor cycling bike class have been available for an
relates to the use of a stationary exercise bike on which the           individual to watch as he or she rides an indoor cycling bike.
participant may exercise.                                               However, such videos require a separate VCR and monitor
   An embodiment of the invention relates to the use of an              to play the video. Besides requiring additional equipment,
indoor exercise bike along with instructions similar to those      25   the space required may also not be available. For example,
provided by an instructor during an indoor exercise bike                space on a health club floor is generally considered to be at
program. In this embodiment, the participant is instructed to           a premium.
assume different hand and riding positions throughout the                  U.S. Pat. No. 6,287,239 to Hernandez purports to disclose
program.                                                                the use of an indoor cycling bike and a display screen with
                                                                   30   a cartridge that plays music and provides directions to the
         BACKGROUND OF THE INVENTION                                    rider. However, the disclosure of the '239 patent is very
                                                                        limited and the bike pictured in the patent would not enable
   In recent years, instructor-led exercise classes using sta-          a participant to simulate different riding positions and con-
tionary exercise bikes have become increasingly popular.                ditions, or experience an indoor exercise bike program. The
Since the advent of the indoor cycling exercise program,           35   '239 patent also does not disclose how the rider's ability,
various indoor cycling classes have come into existence. In             past exercise history and/or heart rate may be taken into
such classes, the instructor typically leads a class of partici-        account when providing instructions to the participant.
pants by instructing them to assume different riding posi-                 The present invention solves the above-identified needs.
tions, such as sitting and standing in combination with
different hand positions on the handlebars. The instructor         40                SUMMARY OF THE INVENTION
also may instruct participants to vary their pedaling cadence
to simulate sprinting or other riding conditions. The bikes                In a first aspect of the invention, a stationary exercise bike
used in these classes typically have a resistance device to             for Indoor cycling is used along with a display that provides
vary how difficult it is to pedal, and the instructor may also          instruction to lead a rider through an exercise ride.
instruct participants to vary the resistance to simulate dif-      45      In another aspect of the invention, a stationary exercise
ferent riding conditions such as hill climbing.                         bike that takes into account the rider's ability, cadence,
   Many participants seek out instructor-led classes for the            distance, time, past exercise history and/or heart rate is
encouragement and expertise that an instructor may provide              described.
during the exercise program, or the camaraderie between                    In another aspect of the invention, a method of exercising
participants. However, instructor-led classes generally            50   with the foregoing bike and display is described.
adhere to a predetermined time schedule. This presents a
problem to participants that cannot attend predetermined                      BRIEF DESCRIPTION OF THE DRAWINGS
classes because of their jobs or other scheduling conflicts.
   Health clubs typically have different types of stationary               FIG.   1 shows a stationary exercise bike with a display
exercise bikes available on their floors for individuals to        55   screen.
ride. However, these bikes typically do not have the open                  FIG.   2A shows a front view of a display featuring the
geometry, adjustability or other characteristics that allow an          display   screen.
individual to experience an exercise program such as pro-                  FIG.   2B shows an alternate front view of a display.
vided by indoor cycling programs. In other words, the bikes                FIG.   3 shows a side view of a display.
themselves are inadequate.                                         60
   Certain health clubs may have indoor cycling bikes avail-                        DETAILED DESCRIPTION OF THE
able on their floor to ride by individuals who are not                                PREFERRED EMBODIMENTS
participating in an instructor-led class. But without an
instructor, the individual may not receive the proper instruc-             Generally, the invention serves to provide instructions to
tion or guidance essential to simulating the different riding      65   a rider that leads the rider through an exercise program. It is
positions and/or resistances and/or pedal cadences that an              preferred that the instruction be similar to that provided in
instructor typically provides during a class. Indeed, instruc-          instructor-led classes so that the rider obtains the benefits of
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 10 of 13 PageID #: 46


                                                     US 9,694,240 B2
                               3                                                                      4
such classes despite the fact that the rider's schedule con-            parameters is accessed. Once a particular parameter is
flicts with prescheduled instructor-led classes.                        accessed, a pair of directional arrows 162 may be used to
   FIG. 1 shows a stationary exercise bike 10 along with a              scroll through the various possibilities. The left arrow 156
display screen 100. The display screen includes a computer              generally changes the value lower while the right arrow 158
or other device to store and/or provide instructions. The bike     5    generally changes the value higher. The rider may then
10 shown is an indoor cycling bike that is adjustable and has           select a particular value or parameter by pushing the select
an open geometry that allows a rider to simulate different              button 160.
riding positions and conditions. Bike 10 preferably includes               The following is a list of the various parameters which
adjustable seat assembly 12, adjustable handlebar 14 having             may be accessed and set through input device 150, but is not
multiple hand position, variable resistance mechanism 16,          10   intended to be exhaustive.
pedal assembly 18 and flywheel 20 which is coupled to pedal                Time duration for the workout. Generally, a default time
assembly 18 in a direct drive (fixed gear) and/or non direct            for the workout may be set. However, the rider may choose
drive e.g., freewheeling configuration. U.S. Pat. Nos. 6,468,           to shorten or lengthen the workout time as they desire. Once
185 and 6,793,608 are hereby incorporated by reference                  the workout starts, the overall time and/or time remaining
herein. A clutching mechanism may also be included which           15   may be displayed on the time display 140 that is located in
may be preferred where bike 10 is in a fixed gear configu-              the display screen 106.
ration. U.S. Pat. No. 5,961,424 is hereby incorporated by                  The calories to be burned during the workout. The number
reference herein.                                                       of calories the rider wishes to bum may be selected by the
   Various pop-pins (or other suitable mechanism) 22 may                rider. As the workout begins, the number of calories burned
be used to effect up/down and fore/aft adjustment of seat 12,      20   may be displayed on the calorie display 142 that is located
and up/down adjustment of handlebar 14. It is preferred that            in the display screen 106.
the seat and handlebar be adjusted to safely accommodate                   Level of intensity. Rather than selecting the number of
different riding positions such as sitting and standing, as well        calories burned, the rider may choose to simply select an
as different hand positions. Handlebar 14 may include one or            intensity level and allow the computer to generate an appro-
more sensors 24 to measure the rider's pulse and heart rate.       25   priate workout routine. The higher the level of intensity
This information may be sent to the computer (discussed                 chosen, the computer may generate a workout with greater
below). The computer may also receive heart rate signals                resistance, a higher level of cadence, and/or instruct the rider
from a monitor/transmitter worn by the rider.                           to assume riding positions that are generally considered
   Display 100 may be attached to bike 10 by a bracket 102.             more difficult.
Display 100 includes screen 106 on which various informa-          30      Type of ride, e.g., hill, flat, random or other types of
tion is input and/or displayed. Brackets different than that            preprogrannned workout. Depending on the type of work-
shown may be used, and bracket 102 may attach to bike 10                out, the display 100 may provide different types of instruc-
at different locations. It is preferred that display 100 not            tions. For example, a hill ride might involve more sitting
interfere with the rider's ability to grasp handlebar 3 at              than standing.
different locations so that the rider may assume different         35      Weight of the rider. The rider may enter this information
riding positions. For example, when the rider is standing and           to determine the effect on calories burned or other param-
his or her hands are near the forward end 5 of handlebar 3,             eters.
it is preferred that display 100 not interfere with this                   Maximum heart rate. A maximum heart rate may be
position. It is also preferred that display 100 be located so           calculated using age-predicted charts, e.g., by subtracting
that the rider does not excessively sweat on it. The display       40   the rider's age from 220 for male riders and subtracting from
100 preferably comprises an outer shell of plastic or other             226 for female riders. A more accurate rate may be deter-
material that is resistant to sweat.                                    mined by undergoing a maximum heart rate test. The maxi-
   Display 100 may also be fitted with a hood 104 that may              mum heart rate preferably enables the computer to control
extend around the top of display 100 to provide better                  the workout by decreasing or increasing the level of inten-
contrast between the ambient light and the information             45   sity to achieve a desired heart rate level.
illuminated on display 100. Hood 104 may also extend                       Identification Number. The rider may be assigned to an
around the sides and bottom of display. Hood 104 may also               identification number, thereby allowing the computer to
help prevent excessive sweat from dripping on display 100.              access and store certain information about a particular rider.
Screen 106 may comprise a computer screen, LED or other                 Once assigned to a particular identification number, the rider
type of visual display. Screen 106 may receive and/or              50   may log in with the identification number to identify them-
display numerical, textual, or graphical information.                   selves and store various workouts in the computer. The
   Display 100 is now further discussed with reference to               computer may store the workout parameters and rider's
FIGS. 2A, 2B, and 3. It should be noted that the exact visual           fitness progress based on the duration of the workout, power
components displayed on screen 106 of the display 100 may               exerted during prior workouts, calories burned or other
vary from that shown in FIG. 2A or 2B or be a combination          55   parameters.
thereof. A computer or other storage device (not shown) is                 In this manner, the computer may automatically devise a
preferably contained within display 100. However, the com-              set of instructions that push the rider to achieve a new fitness
puter or other storage device may be remotely located. The              level by generating progressively more difficult workout
computer preferably stores riding instructions that are con-            routines. The computer may also have safeguards to prevent
veyed to the rider through display 100. The computer may           60   the rider from being advanced to quickly. For example, the
also receive instructions and/or data from the rider through            computer may generate more difficult workouts only after a
an input device 150 contained within the display 100 so that            particular rider has had at least some number of workouts
the instructions provided during the ride may be customized             during a certain time period. The rider may also save
per the rider's specifications.                                         workout routines under their identification number for easy
   The input device 150 may be accessed through a menu             65   access in the future.
button 152 and viewed through the menu screen 154. Each                    As an alternative to the computer discussed above, dis-
time the menu button 152 is pressed, one of a plurality of              play 100 may include a device to receive a CD-ROM, DVD,
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 11 of 13 PageID #: 47


                                                    US 9,694,240 B2
                              5                                                                       6
VHS tape or other storage medium that contains or receives                Screen 106 may also include a target cadence display 180
riding instructions. As shown in FIG. 3, display 100 may               that provides the rider with a certain range of desired
include opening 107 to receive such a storage media.                   cadence. The cadence range displayed may change as the
   Alternatively, display 100 may include a device enabling            riding position change. For example, a higher cadence range
connection of the computer with the internet or some other        5    may be specified when the rider is seated and a lower
computer network. In this embodiment, the computer may                 cadence range may be specified when the rider is standing
send and receive data over the internet.                               and climbing.
   The inputting of information is now more specifically                  The computer in display 100 may be coupled to the pedal
described. By way of example, the first time a rider presses           assembly 18 so that the computer may measure the rider's
the menu button 152, the menu screen 154 may flash "ID"           10
                                                                       actual cadence. If the rider's cadence is within the desired
or some other appropriate message to indicate the rider
                                                                       range being displayed on a target cadence display 180
should input their identification number. The directional
                                                                       located in the display screen 106, a cadence screen 126 that
arrows 162 may be used to scroll through the various
possibilities from "None" to a numerical value ranging from            is also located on the display screen 106 may illuminate in
1 to however many unique users may be supported by the            15
                                                                       a certain way, e.g., non-flashing. If the rider's cadence is not
computer's memory. It is noted that today's storage media              within the desired range shown on the target cadence display
have large memory capacities providing for the storage of              180, the rider's cadence screen showing the rider's actual
information for many riders. Alternatively, the rider may              cadence may illuminate in a flashing manner which prefer-
punch in his or her ID number. The computer may also                   ably attracts the rider's attention so that the rider may adjust
request a password be entered. It is also contemplated that       20   his or her cadence to bring it within the desired range.
other forms of identification may be used such as a Smart                 Alternatively, screen 106 preferably includes a series of
Card, memory key, or other similar device.                             icons that instruct the rider through the ride with different
   If"none" is selected using the select button 160, the menu          combination of hand positions, riding positions, e.g., sitting
screen may ask the rider if they would like to be assigned to          or standing, and different riding conditions, e.g., flats, hills,
an identification number. The rider may select the next           25   climbing, sprinting, etc. The icons may be associated with a
available number and provide password information. The                 particular type of indoor cycling, or may be self-explanatory.
rider can then move through and select a value for each of                For example as shown in FIG. 2, the icons may comprise
the parameters discussed above in a similar fashion.                   a graphic that illustrates a rider on a bike. Riding position
   At the end of each workout routine, if the workout was              icons may include seated flat 112, seated climbing 114,
assigned to an identification number, the menu screen 154         30
                                                                       standing flat 116, and standing climbing 118. Each of these
may ask the rider if they wish to record the workout as part
                                                                       riding positions icons may light up at different times
of their history file. Then, if the workout routine was a new
                                                                       throughout the ride to signify that the rider should change
routine that was not previously saved, the menu screen 154
                                                                       positions. In this manner, the rider need not memorize riding
will ask the user if they wish to save the workout routine. If
the answer is yes, then the rider may name the workout            35
                                                                       position symbols that may be associated with a particular
routine.                                                               type of indoor cycling. As another alternative, or in addition
   Once again, the directional arrows 162 and the select               to the foregoing, word text, such as "sit" or "stand", may
button 160 may be used to scroll through and select letters            illuminate on screen 106 to help instruct the rider's position.
and numbers to name the workout routine. In this manner                   Screen 106 may also include a resistance display 128 that
ride profiles may be stored in the computer so that they may      40   provides the rider with an instructed resistance level. The
be recalled at a later time. For example, when the rider               resistance displayed may vary when different riding position
comes to the rider identification screen, a separate instruc-          icons are illuminated. For example, the resistance may be
tions display 132 that is located in the display screen 106            increased when the standing climbing icon 118 is illumi-
may list the ride profiles previously stored by the rider and          nated. (Generally, in this situation, hand position 3 (110(3)
ask the rider to choose one.                                      45   will be illuminated.) The rider may adjust the resistance
   The computer may store and generate any number of                   device according to the resistance displayed. When the
work out routines including preprogrammed ones, routines               resistance value on display 128 changes, it may flash to
saved by the user, and new routines based upon the rider's             attract the rider's attention so that the rider may change the
specific parameters.                                                   resistance at the appropriate time. Alternatively, the resis-
   Screen 106 preferably includes icons and screens that          50   tance may be computer controlled and change automatically.
instruct the rider through the workout with different hand                The cadence may be increased while the resistance
positions, riding positions, and varying pedaling speeds.              remains constant to effect cadence building. The resistance
Hand positions are shown to the rider with a handlebar icon            may be increased while the cadence remains constant to
110 which may include first, second and third hand positions           effect resistance loading. The foregoing may be achieved by
(110(1), 110(2) and 110(3)) that light up at different times      55   varying the numbers displayed on the target cadence display
signifying that the rider should change his or her hand                180 and/or the resistance display 128.
positions. Hand positions 110(1), 110(2) and 110(3) prefer-               Screen 106 also preferably includes a heart rate display
ably illuminate at appropriate times.                                  130 which displays the rider's heart rate as picked up by the
   The rider's appropriate position may be shown to the rider          sensors 24 on the handlebar 14 or monitor/transmitter worn
through a pair of arrow icons 170 comprised of an up arrow        60   by the rider. The location of sensors 24 in handlebar 14
icon 172 and a down arrow icon 174. When the workout                   preferably correspond to hand positions 1, 2 and 3 on
requires the rider to be in the standing position, the up arrow        handlebar icon 110. The heart rate may affect the instruc-
icon 172 may be illuminated. When the workout requires the             tions provided to the rider. For instance, if too high of a heart
rider to be in the sitting position, the down arrow icon 174           rate is recorded for too long, the rider may be instructed to
may be illuminated. Both the up arrow icon 172 and the            65   slow the pedaling cadence through the target cadence dis-
down arrow icon 174 may be illuminated when the rider is               play 180 and/or to assume a different riding position that
to alternate between standing and sitting.                             requires less exertion.
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 12 of 13 PageID #: 48


                                                     US 9,694,240 B2
                               7                                                                       8
   Additionally, the sensors 24 may be coupled with lights                 a display that is coupled to the computer, that displays an
that turn on to signal to the rider the appropriate position for              exercise routine from the collection of exercise routines
the rider's hand.                                                              so that the rider is provided with instructions for the
   In addition the display 100 may also include a speaker                     rider to manually adjust pedaling resistance, and
190. The speaker may be connected to a computer, a stereo,         5          instructions for the rider to vary cadence and riding
a video monitor, or other type of multi media device. The                     positions including sitting and standing positions,
speaker 190 may be used to enable riders to hear audible                      thereby simulating an instructor-led exercise class, and
beeps indicating a change is position is needed. The speaker                  that displays power exerted by the rider; and
190 may also enable the rider to listen to instructions or                 an input device that is coupled to the computer and that
information as well as various entertainment media such as         10         enables the rider to input data into the computer.
music.                                                                     2. The exercise bike of claim 1, wherein the input device
   Bike 10 of the current invention provides many benefits              comprises:
over other stationary bikes that may include some amount of                a menu button;
computer guidance. Many such stationary bikes simply do                    a menu screen that is accessible by the menu button and
not offer the type of workout that the current bike offers. For
                                                                   15         that includes a selection regarding power exerted;
example, the LIFECYCLE type bike does not have the
                                                                           a pair of directional arrows to scroll through the data on
geometry to permit alternating standing and sitting in a
smooth marmer. In contrast, bike 10 of the current invention                  the menu screen; and
is intended for alternating standing and sitting and thus                  a select button to choose a selection from the menu
allows different riding positions. This in turn burns more                     screen.
calories and provides for a total body workout by using            20      3. The exercise bike of claim 1, wherein the collection of
different muscle groups. For example, the standing position             exercise routines includes pre-progranimed exercise rou-
allows core abdominal muscles to be used. This is not                   tines.
achieved by the LIFECYCLE type bike.                                       4. The exercise bike device of claim 1, wherein the rider
   The LIFECYCLE type bike does not provide instructions                may log in to the computer with an identifier to identify
regarding various riding and handlebar positions that allow        25   himself or herself.
for a workout that involves a bike ride that simulates an                  5. The exercise device of claim 4, wherein the exercise
outdoor ride with flats, hills and other conditions. Bike 10 of         routines previously accessed by the rider are stored so as to
the current invention provides this type of instructions. The           be associated with the rider's identifier.
LIFECYCLE type bike also does not offer the variety of                     6. The exercise bike of claim 1, wherein the collection of
personalized rides that bike 10 of the current invention           30   exercise routines includes exercise routines saved by the
offers.                                                                 rider.
   The current invention also provides an advance over                     7. The exercise device of claim 1, wherein the display
indoor cycling bikes that may be located on the health club             includes a target cadence display, the target cadence display
floor for random use without an instructor. These other type
                                                                        revealing the appropriate cadence at which the rider should
of indoor cycling bikes may pose a safety threat, especially
                                                                   35   be pedaling.
when in a fixed gear configuration. Bike 10 of the current
                                                                           8. The exercise device of claim 1, wherein the display
invention may provide instructions regarding a cadence
limit, or other variables to reduce or avoid this risk. The             indicates the rider's actual cadence.
instructions may also take the rider's health into account.                9. The exercise device of claim 1, wherein the exercise
Accordingly, bike 10 overcomes some of the risks associated             bike is configured to receive heart rate information from
with random, non-instructed use of indoor cycling bikes that       40   heart rate sensors incorporated into the exercise bike or from
are typically used in a group class led by an instructor.               a heart rate monitor worn by the rider and the display
   Although certain presently preferred embodiments of the              provides the rider's actual heart rate.
invention have been described herein, it will be apparent to               10. The exercise bike of claim 1, wherein the input device
those skilled in the art to which the invention pertains that           allows the rider to input information about himself or
variations and modifications of the described embodiments          45   herself.
may be made without departing from the spirit and scope of                 11. The exercise bike of claim 1, wherein the input device
the invention.                                                          enables the rider to input data into the computer, including
                                                                        a desired power level to achieve during the exercise routine.
  What is claimed is:                                                      12. The exercise bike of claim 1, wherein the computer
  1. An exercise bike, comprising:                                 50   stores power exerted by the rider during prior workouts.
  a frame that is configured to allow a rider to ride in sitting           13. The exercise bike of claim 12, wherein the computer
     and standing positions;                                            provides a history of the rider's power exerted during prior
  a direct drive mechanism that couples a pedal assembly                workouts.
     and a flywheel and that facilitates a smooth transition               14. An exercise bike, comprising:
     between sitting and standing positions;                       55      a frame that is configured to allow a rider to ride in sitting
  a set of handlebars that is coupled to the frame and that                   and standing positions;
     provides the rider with at least one hand position;                   a direct drive mechanism that couples a pedal assembly
  a mechanism that provides resistance to the flywheel and                    and a flywheel and that facilitates a smooth transition
     that is manually adjustable by the rider to vary the                     between sitting and standing positions;
     pedaling resistance;                                          60      a set of handlebars that is coupled to the frame and that
  a computer that is coupled to the stationary bike, that is                  provides the rider with at least one hand position;
     configured to connect with the internet or other com-                 a mechanism that provides resistance to the flywheel and
     puter network to access a collection of exercise rou-                    that is manually adjustable by the rider to vary the
     tines, wherein the exercise routines include instructions                pedaling resistance;
     regarding cadence, pedaling resistance, and riding posi-      65      a mechanism that measures the rider's cadence;
     tions including sitting and standing positions, and that              a computer that is coupled to the stationary bike, that is
     stores power exerted by the rider;                                       configured to connect with the internet or other com-
Case 2:20-cv-00382-JRG Document 1-1 Filed 12/14/20 Page 13 of 13 PageID #: 49


                                                     US 9,694,240 B2
                              9                                        10
      puter network to access a collection of exercise rou-
      tines, wherein the exercise routines include instructions
      regarding cadence, pedaling resistance, and riding posi-
      tions including sitting and standing positions,
   wherein the computer is configured to measure the ped-         5
      aling resistance and the rider's cadence and is config-
      ured to calculate power exerted by the rider based on
      the pedaling resistance and the rider's cadence; and
   a display that is coupled to the computer, that displays an
      exercise routine selected by the rider from the collec-     10
      tion of exercise routines so that the rider is provided
      with instructions for the rider to manually adjust ped-
      aling resistance and to vary cadence, and that displays
      power exerted by the rider.
   15. The exercise bike of claim 14, wherein the computer        15
is remotely located form the bike.
   16. The exercise bike of claim 14, further comprising a
heart rate monitor that measures the rider's heart rate.
   17. The exercise bike of claim 14, wherein the computer
is configured to instruct the rider to vary the pedaling          20
resistance and cadence to achieve a desired power exerted
level.

                       * * * * *
